United States Court of Appeals
                            For the Eighth Circuit
                       ___________________________

                               No. 19-2917
                       ___________________________

                                   United States

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                   Carlos Rosas

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                            Submitted: April 16, 2020
                              Filed: April 21, 2020
                                 [Unpublished]
                                 ____________

Before LOKEN, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Carlos Rosas pleaded guilty to being a felon in possession of a firearm,
18 U.S.C. §§ 922(g)(1), 924(a)(2). As part of his plea agreement, he waived his
right to appeal unless, as relevant here, the sentence exceeded the statutory
maximum. The district court 1 gave him a 60-month sentence, which is below the
statutory maximum. See id. § 924(a)(2). In an Anders brief, Rosas’s counsel raises
the substantive reasonableness of the sentence as a potential issue on appeal and
requests permission to withdraw. See Anders v. California, 386 U.S. 738 (1967).

       We review the validity and applicability of an appeal waiver de novo. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). Upon careful review, we
conclude that the appeal waiver is enforceable and that it is applicable to the issue
raised on appeal. See United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003)
(en banc) (explaining that an appeal waiver will be enforced if the appeal falls within
the scope of the waiver, the defendant knowingly and voluntarily entered into the
plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). We have also independently reviewed the record and
conclude that no other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75
(1988). Accordingly, we dismiss the appeal and grant counsel permission to
withdraw.
                        ______________________________




      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                         -2-